r97501.jbd






NUMBER 13-97-501-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI
___________________________________________________________________

ROBERT SNOW , Appellant,


v.



THE STATE OF TEXAS , Appellee.
___________________________________________________________________


On appeal from the 81st District Court
of La Salle County, Texas.

___________________________________________________________________


O P I N I O N


Before Justices Dorsey, Chavez, and Rodriguez
Opinion by Justice Dorsey

 Appellant Robert Snow was indicted for falsifying information on a title application, a felony of the third degree. (1)  A jury
found him guilty over a plea of not guilty and the court assessed punishment at five years imprisonment probated for five
years.  Snow raises two issues on appeal, challenging the sufficiency of the evidence and the admission of an oral
confession.  We affirm.
 Snow applied for a motor vehicle title on a 1978 GMC pickup.  He stated in the title application that he had purchased the
truck at a sheriff's auction held in La Salle County, Texas, on January 14, 1994.  County records indicated no such truck
had ever been sold at any auction held in La Salle County.  Snow worked for the La Salle County Sheriff's Department at
the time of the sale and his duties included administering the sheriff's auctions.  Snow claimed he purchased the truck for
his son from Brother George, a junk dealer, rather than let it be sold for scrap.  Brother George told Snow he had purchased
the truck at an auction in San Antonio.  The county treasurer became curious when presented with the statement on the title
application that the truck had been purchased at a sheriff's sale of which he had no record. Further, he had no record
showing the sales price of $25 had been paid to the county. The treasurer advised the sheriff and the district attorney of his
discovery.  When questioned by Darren Westfall, an investigator for the District Attorney, Snow admitted having falsified
the document.  Westfall's testimony regarding Snow's oral confession was admitted into evidence at trial over Snow's
objection.  Snow testified that he did not know how the auction information got on the title application.
 Snow's first point of error states, "the trial court erred in holding that the defendant falsified a vehicle title transfer
document when the prosecution failed to prove that the sold article was a motor propelled vehicle."  Snow contends the
pickup was not motor powered when he purchased it or at any time thereafter, that it was scrap, and that "the State never
proffered any proof that the article was worth any more [than $25] nor did they prove that the junk could even be moved
under its own power."  We interpret this as a challenge to the legal sufficiency of the evidence to convict him.  
 In reviewing a legal sufficiency point of error, we view the evidence, and all reasonable inferences raised by that evidence,
in the light most favorable to the verdict, and determine whether a rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt.  Jackson v. Virginia, 443 U.S. 307, 319 (1979); Patrick v. State, 906
S.W.2d 481, 486 (Tex. Crim. App. 1995). The standard is the same for both direct and circumstantial evidence cases. 
Sutherlin v. State, 682 S.W.2d 546, 548-49 (Tex. Crim. App. 1984); Sandoval v. State, 946 S.W.2d 472, 476 (Tex.
App.--Corpus Christi 1997, pet.  ref'd).  The jury is the exclusive judge of the credibility of witnesses and of the weight to
be given their testimony.  Tex. Code Crim. Proc. Ann. art. 38.04 (Vernon 1979); Whitaker v. State, 977 S.W.2d 595, 598
(Tex. Crim. App. 1998); Barnes v. State, 876 S.W.2d 316, 321 (Tex. Crim. App. 1994).  Likewise, reconciliation of
conflicts in the evidence is within the exclusive province of the jury.  Whitaker, 977 S.W.2d at 598; Losada v. State, 721
S.W.2d 305, 309 (Tex. Crim. App. 1986).  Legal sufficiency of the evidence should be measured by the elements of the
offense as defined by the hypothetically correct jury charge for the case.  Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.
App. 1997).
 Such a charge would be one that accurately sets out the law, is authorized by the indictment, does not unnecessarily
increase the State's burden of proof or unnecessarily restrict the State's theories of liability, and adequately describes the
particular offense for which the defendant was tried . . . .  [This standard] ensures that a judgment of acquittal is reserved
for those situations in which there is an actual failure in the State's proof of the crime[.]
Id.
 In the present case, the elements of the crime alleged in Snow's indictment were that he:  (1) knowingly (2) made a false
statement (3) in an application for title. Certificate of Title Act, 46th Leg., R.S., ch. 4, 1939 Tex. Gen. Laws 602, (amended
1989) (current version at Tex. Transp. Code Ann. § 501.155 (Vernon 1999)). 
 Snow contends the State failed to prove the truck in question was a "motor vehicle" as that term is defined by the statute
because there was evidence to suggest that the truck had no motor.  The Act's plain language makes a crime of knowingly
supplying false information in an application for title.  The question before us is not whether the State proved Snow's truck
was powered by a motor, but whether Snow knowingly provided false information on the application.  The State alleged
Snow lied about where he purchased the truck.  A title application for the pickup truck bearing Snow's signature was filed
with the county.  The sales receipt filed with the application shows the truck was purchased for $25 at a La Salle County
auction held on January 14, 1994, in Cotulla.  
 Joel Rodriguez, La Salle County Treasurer, testified he was responsible for all county auctions and that he had no record of
an auction on January 14, 1994.  When Rodriguez received the tax receipt for Snow's truck, he notified the sheriff that the
$25 sales price had not been paid.  Sheriff Darwin Avant collected the $25 from Snow and that amount, along with other
fees and taxes, was paid to the county.   Sheriff Avant recalled Snow administering sheriff's auctions in 1994.  His
department's records show there was no public notice of a sale taking place on January 14, 1994. 
 Daryn Westfall, an investigator for the district attorney, testified Snow told him the truck had been purchased in San
Antonio rather than at a sheriff's auction in La Salle County.  When confronted with Westfall's accusation that the title
application had been falsified, Westfall testified that Snow admitted he had falsified the application.  Snow told Westfall he
had purchased the truck for his son and that irregularities associated with the purchase made getting clear title difficult. 
When nothing else worked, he falsified the title application by claiming to have purchased the truck at a sheriff's auction in
La Salle County.  He admitted to Westfall that the truck had been purchased for him in San Antonio by a third party.  Snow
declined to make a written statement and terminated the interview.
 We conclude the evidence adduced at trial is legally sufficient to prove Snow knowingly made a false statement in an
application for title.  Snow's first issue is overruled.
 Snow's second point of error challenges the introduction of Westfall's testimony regarding Snow's oral confession.  Snow
argued at a suppression hearing that he was already considered a defendant by the State at his interview with Westfall, that
the interview was a custodial interrogation, and that code of criminal procedure section 38.22(3) and the Supreme Court's
holding in Miranda v. Arizona precluded introduction of his confession.  See Tex. Code Crim. Proc. Ann. § 38.22 (3)
(Vernon 1979), Miranda v. Arizona, 384 U.S. 436, 444 (1966).  The State, in turn, argues Snow was not in custody and that
code of criminal procedure section 38.22(5) applies.
 We review the trial judge's decision on a motion to suppress for an abuse of discretion.  Rivera v. State, 808 S.W.2d 80, 96
(Tex. Crim. App. 1991).  Miranda and article 38.22 are not applicable to statements resulting from noncustodial
interrogation.  See Tex. Code Crim. Proc. Ann. art. 38.22, § 5 (Vernon 1979) ("Nothing in this article precludes the
admission of a statement made by an accused . . . that does not stem from custodial interrogation."); Miranda, 384 U.S. at
444;Dowthitt v. State, 931 S.W.2d 244, 263 (Tex. Crim. App. 1996); Stahle v. State, 970 S.W.2d 682, 690 (Tex.
App.--Dallas 1998, no pet. h.) (citing Oregon v. Mathiason, 429 U.S. 492, 495 (1977)); Stone v. State, 583 S.W.2d 410,
413 (Tex. Crim. App. 1979).  Thus, if appellant's statement did not stem from a custodial interrogation, neither Miranda
nor article 38.22 require its suppression.  Dowthitt, 931 S.W.2d at 263; see Rodriguez v. State, 939 S.W.2d 211, 216-17
(Tex. App.--Austin 1997, no pet.); Galloway v. State, 778 S.W.2d 110, 112 (Tex.  App.--Houston [14th Dist.] 1989, no
pet.); Parra v. State, 743 S.W.2d 281, 285 (Tex. App.--San Antonio 1987, pet. ref'd).  
 "Custodial interrogation" is questioning initiated by law enforcement officers after a person has been taken into custody or
otherwise deprived of his freedom in any significant way.  Miranda, 384 U.S. at 444; Cannon v. State, 691 S.W.2d 664,
671 (Tex. Crim. App. 1985).  A person need not be under formal arrest to be considered subject to custodial interrogation. 
See Melton v. State, 790 S.W.2d 322, 325 (Tex. Crim. App. 1990).  However, being the focus of criminal investigation
does not amount to being in custody.  Stansbury v. California, 511 U.S. 318, 324 (1994) (citing Minnesota v. Murphy, 465
U.S. 420, 431 (1984)); Meek v. State, 790 S.W.2d 618, 621 (Tex. Crim. App. 1990).  Even a clear statement by an officer
that the person under interrogation is the prime suspect is not in itself dispositive of the custody issue, for some suspects are
free to come and go until the police decide to make an arrest.  Stansbury, 511 U.S. at 324-26.  Rather, a person is
considered in custody only if, based upon the objective circumstances, a reasonable person would believe he was restrained
to the degree associated with a formal arrest.  Id. at 322-24;Dowthitt, 931 S.W.2d at 254; Brown v. State, 960 S.W.2d 265,
270 (Tex. App.--Corpus Christi 1997, no pet.).
 In response to Westfall's request for a meeting, Snow agreed to drive to the investigator's office.  Westfall testified that he
informed Snow of the subject of the meeting and that he was not under arrest and was free to leave at any time.  He did not
read Snow his Miranda rights and did not have probable cause to arrest him before the meeting.  Nor did he arrest Snow
after the meeting.  Snow drove himself to and from the meeting, which probably lasted less than one hour.  Snow, a
certified peace officer, did not request that the interview be terminated and was never refused a request to leave.  Westfall
testified that when he confronted Snow with his belief that Snow had falsified the title application, Snow admitted he had. 
Snow told Westfall he was having difficulty getting clear title to the truck and could find no other way, so he falsely stated
he purchased the truck at a sheriff's sale when, in fact, the truck was purchased in San Antonio.  Snow declined to give
Westfall a written statement.  The meeting took place on March 12, 1996, and Snow was indicted two days later.
 The facts before us do not indicate Snow was "in custody" when he made his statement.  We cannot conclude the trial
judge abused his discretion in admitting Westfall's testimony. 
 Snow's second issue is overruled and judgement is AFFIRMED.


 ______________________________
 J. BONNER DORSEY,
 Justice


Publish .
Tex. R. App. P. 47.3(b).

Opinion delivered and filed
this 6th day of May, 1999.
1. Tex. Transp. Code Ann. § 501.155 (Vernon 1999).